Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Department of Social Services, dated April 10, 1984, which, after a hearing, upheld *551the local agency’s denial of the petitioner’s application for Medical Assistance.
Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
The record contains substantial evidence to support the determination of the Administrative Law Judge that the petitioner, though given ample notice and opportunity to submit the necessary eligibility information, failed to do so (see, CPLR 7803 [4]; Matter of Purdy v Kreisberg, 47 NY2d 354, 358; Matter of Acosta v Wollett, 55 NY2d 761). Mangano, J. P., Gibbons, Brown and Hooper, JJ., concur.